Case 1:16-cr-20677-TLL-PTM ECF No. 716 filed 07/20/20                   PageID.5426       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                       Case No.: 16-cr-20677-05

v                                                       Honorable Thomas L. Ludington


JAVON MALIK PRATT,

                       Defendant.
                                               /

    ORDER DENYING WITHOUT PREJUDICE MOTION FOR COMPASSIONATE
     RELEASE AND DENYING REQUEST FOR APPOINTMENT OF COUNSEL

        On December 21, 2016, Defendant Javon Malik Pratt pleaded guilty to one count of

conspiracy to possess with intent to distribute and to distribute cocaine and heroin. ECF No. 111.

Defendant was sentenced to 70 months incarceration. ECF No. 171.

        Defendant has now filed a pro se motion for compassionate release because of COVID-19.

ECF No. 712. Due to mailing delays caused by COVID-19, the motion was docketed on July 7,

2020, but in accordance with 20-AO-26, the postmark date of June 24, 2020 was used as the filing

date.

                                                   I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.
Case 1:16-cr-20677-TLL-PTM ECF No. 716 filed 07/20/20                            PageID.5427          Page 2 of 4



Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf. 1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                        II.

        Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A). The

statute provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i).




1 Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).
Case 1:16-cr-20677-TLL-PTM ECF No. 716 filed 07/20/20                  PageID.5428       Page 3 of 4



        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant does not explain whether he has

exhausted his administrative remedies. While the Court is aware of the time sensitive nature of

Defendant’s request, the Sixth Circuit has clearly stated that Defendants must first seek release

from the Bureau of Prisons rather than come directly to the courts. Defendant’s motion for

compassionate release will be denied without prejudice due to his failure to exhaust his

administrative remedies with the BOP.

                                                 III.

        In his same motion, Defendant also requests that the Court appoint counsel to represent

him in obtaining compassionate release. The Sixth Amendment secures to a defendant who faces

incarceration the right to counsel at all “critical stages” of the criminal process. United States v.

Wade, 388 U.S. 218, 224 (1967). The Supreme Court has held that prisoners’ post-conviction right

to counsel extends only to the first appeal of right and no further. Pennsylvania v. Finley, 481 U.S.

551, 555 (1987). The decision to appoint counsel is within the discretion of the court, and the

appointment of counsel is only required where the interests of justice or due process so require.

Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986). Appointment of counsel is therefore required
Case 1:16-cr-20677-TLL-PTM ECF No. 716 filed 07/20/20                                    PageID.5429   Page 4 of 4



only if, given the difficulty of the case and petitioner’s ability, the petitioner could not obtain

justice without an attorney, he could not obtain a lawyer on his own, and he would have a

reasonable chance of winning with the assistance of counsel. See Thirkield v. Pitcher, 199 F. Supp.

2d 637, 653 (E.D. Mich. 2002).

       Defendant has not satisfied the high burden of demonstrating that appointment of counsel

is warranted. Seeking compassionate relief does not involve complex facts or legal doctrines that

would prevent Defendant from effectively bringing his claim on his own behalf.

                                                            IV.

       Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 712, is DENIED WITHOUT PREJUDICE.

       It is further ORDERED that Defendant’s request for appointment of counsel is DENIED.


Dated: July 20, 2020                                              s/Thomas L. Ludington
                                                                  THOMAS L. LUDINGTON
                                                                  United States District Judge




                                                 PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Javon
                        Malik Pratt #54967-039, MORGANTOWN FEDERAL
                        CORRECTIONAL INSTITUTION, Inmate Mail/Parcels,
                        P.O. BOX 1000, MORGANTOWN, WV 26507 by first
                        class U.S. mail on July 20, 2020.

                                                            s/Kelly Winslow
                                                            KELLY WINSLOW, Case Manager
